Citation Nr: 1602066	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  09-32 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's wife


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2012 the Board remanded this matter to afford the Veteran a hearing before the Board. In July 2013, the Veteran was provided a videoconference hearing at the RO in St. Petersburg, Florida, before the undersigned Veterans Law Judge sitting at the Central Office in Washington, DC. A transcript of the hearing is associated with the record. 

In September 2013 the Board again remanded this matter to afford the Veteran a new VA medical examination. A VA examination was conducted in October 2013. Therefore, the directives having been substantially complied with, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed the Veteran's records maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issue of entitlement to an evaluation in excess of 70 percent for prior history of cognitive disorder (previously evaluated as major depressive disorder with dementia and anxiety) has been raised by the record, but has not been adjudicated by the (AOJ). While the September 2013 Board decision previously referred this issue to the AOJ for appropriate action, the record does not indicate that any such action has been taken by the AOJ. Therefore, the Board does not have jurisdiction over the issue, and the Board once again refers it to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015); see Rice v. Sinseki, 22 Vet. App. 447, 454 (2009) (noting in a footnote that ratings and TDIU claims may be separately adjudicated).


FINDINGS OF FACT

1. The evidence of record shows that the Veteran meets the percentage requirements for TDIU, as he has one service-connected disability of 60 percent or more.

2. Resolving doubt in favor of the Veteran, his service connected disabilities have rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Sup. 2009); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). Concerning TDIU, in light of the fully favorable decision herein no further discussion of the duty to notify and assist is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease. See 38 C.F.R. § 4.16(a). The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.When a Veteran is unemployable by reason of his service-connected disabilities, but does not meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration. 38 C.F.R. § 4.16(b). The Board is precluded from assigning a TDIU rating on an extra-schedular basis in the first instance. Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to a TDIU on an extra-schedular basis to the Director, Compensation and Pension Service.

In this case, the Veteran meets the threshold requirements for TDIU, and therefore, extra-schedular does not apply. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). The Veteran is currently service-connected for prior history of cognitive disorder (previously evaluated as major depressive disorder with dementia and anxiety) at 70 percent, chronic prostatitis at 20 percent, chronic low back strain with lumbar stenosis L5-S1 and annular tear L3-4 at 10 percent, postoperative hemorrhoidectomy (external hemorrhoids) at 10 percent, kidney stones at 10 percent, bronchitis (now with secondary mild obstructive disease) at 10 percent, tinnitus at 10 percent, and sebaceous cyst (postopervative) at 0 percent. The Veteran's combined rating is 90 percent. Because the Veteran contends that he is unable to secure or follow a substantially gainful occupation as the result of his service-connected prior history of cognitive disorder (previously evaluated as major depressive disorder with dementia and anxiety), and the Board acknowledges that this single disability is rated at 60 percent or higher for the entire period of appeal, the threshold requirements of TDIU are met. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

With the threshold requirements satisfied, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. In determining whether the Veteran is capable of obtaining and maintaining gainful employment, the Board must consider the Veteran's work history, education, and any special training. In this case, the Veteran has a high school degree, and in June 1971 he enrolled in the Career Academy School of Famous Broadcasters in Milwaukee, Wisconsin. While in service, the Veteran served as an aerospace propulsion specialist and technician, as well as a dental support and technician. After service, the Veteran worked on-base as a civilian housing manager. From October 1997 to June 2013 the Veteran worked in Medical Support as a clerk at the Pensacola, Florida, VAOPC. In June 2013 the Veteran voluntarily retired from the Department of Veterans Affairs. 

The record reflects that the Veteran was first service connected for prior history of a cognitive disorder in August 1989, which was manifested by symptoms of anxiousness from recent memory loss and forgetfulness. According to the Veteran, his dementia worsened, and in April 2008 he reported that his memory loss and dementia were affecting his job. The Veteran has generally asserted that he has been rendered unable to maintain employment as a result of his symptoms. Specifically, the Veteran has repeatedly alleged that his memory issues and anxiety prevent him from functioning well at work, as he consistently forgets to start or complete assignments. The Veteran is competent to report such symptoms, as they are lay observable, as well as their effects upon his ability to work. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Specifically, in lay statements dated April 2008 and March 2010, the Veteran stated that he was quitting his job because his memory had worsened and he could no longer control his frustrations and anger. He stated, "I forget daily tasks I have done for years and I no longer have the patience to contend with the people I encounter while doing my job and also my co-workers. The co-workers are tired of correcting my mistakes and covering for me." Furthermore, at the July 2013 hearing, the Veteran testified that his disability had worsened to the point where two co-workers on his team had to help him on the job. The Veteran testified that "[i]t got so bad to where the doctor would pass me records to process and I'd forget or I would check in a patient and I'd forget to process him and, and it got so bad I could no longer really do my job what I was being paid for, and I felt guilty about it." The Veteran also testified that he has since been offered jobs, but that he has not taken them because he knows that he cannot do the work. 

Although the Veteran states that he is staying active after his voluntary retirement by volunteering and travelling, he asserts that his daily activities are affected by his memory loss. He contends that his wife gives him notes to remember things throughout the day, he gets lost driving places he is familiar with unless he uses a GPS, and he continuously forgets how to use the GPS. He further explained that his memory has gotten so bad that he has little notebooks all over his house with notes and plans to help him remember things. While the Veteran has travelled to Vietnam several times on missionary trips, he argues that he was only able to do so because he was travelling with friends, and that even in Saigon he had to "catch a cab and then take it back" due to him getting lost. 

Lay statements from the Veteran's co-workers corroborate the Veteran's contentions. In August 2003, the Veteran's co-worker, H.P, a radiologist at the Pensacola VA Clinic, stated that he noticed the Veteran's memory loss affecting his work. He stated that from time to time the Veteran has not remembered details of recent information. H.P. spoke of a specific instance in which the Veteran "had completely forgotten that he had not only picked up the papers, but that [they] had also gone over them together. It seems he was having trouble recording new experiences and difficulty with short-term memory." 

Additional lay statements from co-workers indicate a worsening of the Veteran's condition and describe his memory loss affecting his work. In a January 2011 letter, the Veteran's co-worker, P.W., stated that she has known the Veteran for about 5 years and that she worked next to him for a year and a half. She stated that while at work she would see the Veteran trying to remember simple tasks, including trying to remember how to use computer programs that they use daily. She would assist him with these tasks. Additionally, she stated:
"[a]nother example of what I would call typical for Larry was he would be asking a veteran what his name was and had to have the veteran repeat it several times. I would have to tell him the veterans name so he could proceed with the check in or check out of the veteran, these days were typical for Larry."
She continued to explain that on bad days his memory would cause him to be depressed and quiet, and affect his mood at work. He would forget his passwords, how to use the fax machine, and what notes needed to go to the doctor he was assigned to. The Veteran had a hard time multitasking and would call-in sick after days where his memory was bad. Although P.W. also noted that the Veteran's memory and mood varied with some good days, "[a]s time went on [she] realized that his forgetful days were occurring more often than his good days." She found that at the time of his retirement he could not handle the job. 

In a letter dated June 2010, his co-worker, A.H., a nurse at the VA Clinic, also noted the Veteran's difficulties at work. She stated that she worked with the Veteran for about 5 years and recalls numerous occasions where the Veteran's memory was an issue. She said that the Veteran would often forget to check patients in, forget to hand paperwork in, forget to route patients to get their vitals checked, and forget to deliver telephone messages. A.H. also noted the Veteran's mood changes and recalls his depression and frustration being an issue at work with both co-workers and patients. Her letter concludes that "[h]is failing memory and moodiness seemed to be progressing through the years and he finally made the decision that he should retire before the decision was made for him."

Last, the record contains lay statements from the Veteran's wife, D.R., describing the severity and worsening of the Veteran's memory loss. In statements from August 2003, March 2010, and November 2012, D.R. explains that the Veteran not only loses his possessions, such as glasses, wallet, and checkbook, but that he also gets lost when driving places he is familiar with. Likewise, she explains that she cannot let him cook because he forgets and has nearly started fires. Similar to his co-workers, his wife finds that the Veteran gets moody and agitated from his memory problems. At the July 2013 hearing, D.R. explained that she is basically her husband's memory, putting notes on the door to help him remember simple daily tasks, such as "turn alarm the on, turn the stove off, get your cell phone." 

In addition to the Veteran's work-history, education, and lay statements, numerous medical records and opinions have been associated with the claims file. 
VA treatment records reflect on-going treatment for cognitive disorder, to include memory loss and associated anxiety and depression, and several notations are of record concerning difficulties at work due to memory loss. 

VA treatment records from July 2003 through March 2010 note the Veteran's memory loss worsening and depression. An April 2004 VA treatment record reports that the Veteran is significantly impaired in his cognitive functioning, with his overall memory functioning in the less than tenth percentile, and with his immediate and working memory measuring extremely low. The report further states that the Veteran's "psychological functioning dovetails quite clearly with that cognitive functioning," and that due to his poor functioning he has a significant degree of depression. Although the physician notes that the Veteran has maintained employment, he recommends that job responsibilities that require the use of his working memory or that require interruptions in his train of thought will be the most problematic for him. The physician states that given the fact that the Veteran has been able to maintain his current employment, he should be able to continue to do so, but with "significant effort."

Furthermore, VA treatment records from October 2007 through November 2008 note that the Veteran has to keep notes with him at all times to remind him of daily activities. Treatment records also indicate that the Veteran's mood is anxious, short-tempered, and depressed. While a November 2008 report finds that there was not total occupational and social impairment due to mental disorder signs and symptoms, 2008 VA treatment records do note the Veteran's difficulties at work, with the Veteran reporting that "he can't handle anymore the stress due to his memory problem," that "he needs a lot of rest," and that his memory is so bad that he has to take a couple days of leave. The treatment records reflect that the Veteran retired in May 2008 due to his worsening memory problems because he thought they were going to fire him otherwise. Treatment records also report incidents of conflicts that the Veteran had at work due to his moods, frustrations, and misbehavior. 

In addition, the Veteran's SSA disability records have been associated with the claims file. In a December 2008 assessment, the examiner found that the Veteran's "ability to understand and remember complex or detailed instructions is limited, however they can be expected to understand remember and carry out simple one and two step instructions." The examiner also found that the Veteran "may require special supervision in order to sustain a work routine. Due to the nature of the claimant s MDI(s) their abilities to socially interact are restricted. Thus they should maintain limited exposure to the general public during episodes of exacerbated symptoms." Therefore, the examiner concluded that the Veteran "will likely experience moderate difficulties maintaining the basic mental demands of competitive work on a sustained basis."

VA has also provided the Veteran with examinations. In July 2004 the VA provided the Veteran with an examination and determined that the Veteran is experiencing progressive dementia, with depression related to his difficulty coping with his poor functioning. During the examination, "the patient report[ed] that he is having increasing difficulty coping at work due to his memory problems and his coworkers have often had to cover up for him." Similarly, in July 2007, the Veteran was given a cognitive examination, and reported that he was considering retiring in January due to difficulties with his mood and memory at work. The examiner concluded that while he is functional with his job and financial matters, his memory and ability to function is worsening and will likely be a problem in the future. 

However, the Veteran was afforded a VA examination in October 2013, at which the examiner found that the Veteran's disabilities only resulted in "occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation." Although the examiner found that the Veteran has depression and memory loss, he asserted that the memory loss may be due to inadequate effort by the Veteran, and concluded that "[b]ased on the Veteran's current level of functioning, he appears capable of sedentary, flexibly scheduled employment with limited stress and/or responsibility." 

Yet, considering the recent VA examination opinion with the record as a whole, the Board finds that the evidence is in equipoise and gives the benefit of the doubt to the Veteran. While the most recent VA examination appears both well supported and adequate, the Board notes that lay statements described the Veteran as having both good and bad days, with co-workers explaining that the bad days grew increasingly common. Therefore, in addition to the October 2013 VA examination, the Board considers the record in its entirety and weighs the lay statements, VA treatment records, and previous examination results of record in its decision. 

Specifically, the Board finds the lay statements provided by the Veteran and his co-workers to be probative in this matter, for their statements describe the Veteran's ability to function and perform tasks on a daily basis. A veteran and other lay witnesses are competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to them through their senses. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). Accordingly, lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Thus, while the Board does consider the negative opinion from the October 2013 VA examination highly probative, the Board finds the Veteran, his wife, and his co-workers competent to report the degree and worsening of the Veteran's memory loss and the Veteran's ability to function at work, and significantly weighs these statements in favor of his claim for TDIU. See Layno, 6 Vet. App. at 465, 469. 

Also in support of the Veteran's claim are the VA treatment records, previous VA examinations, and SSA assessment, all of which indicate trouble performing at work with progressive worsening of his memory loss. Although examiners did find that the Veteran can work, SSA assessment found that the Veteran cannot perform competitive work or complete many tasks, and previous examiners found that the Veteran's ability to perform at work grew in difficulty and was difficult to maintain. Therefore, in weighing the lay and medical evidence of record, as well as the Veteran's education and work history, the Board gives all reasonable doubt to the Veteran and finds that it is unlikely that the Veteran would be able to maintain substantially gainful employment in his prior field or in another profession or field due to the symptoms associated with his prior history of cognitive disorder, specifically due to the Veteran's noted memory loss, which interferes with the Veteran's ability to work with others and remember and complete assigned tasks. As such, entitlement to TDIU is warranted.


ORDER

Entitlement to a total disability rating based on individual unemployability is granted. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


